CROW, Presiding Judge,
concurring.
I concur, and write only in regard to Point II.
I agree that in this case, this court should apply the current version of § 452.305.2, as applying it does not cause manifest injustice.
However, one can easily envision instances where applying the law in force at the time of an appellate decision instead of the law in force when a claim or dispute arose would result in manifest injustice. Indeed, Mo. Const., Art. I, § 13 (1945), prohibits enactment of an ex post facto law, i.e., one that takes away or impairs vested rights acquired under existing law. Liberty Mutual Ins. Co. v. Garffie, 939 S.W.2d 484, 486[2] (Mo.App. E.D.1997).
*630My conclusion that the current version of § 452.305.2 should apply here is limited to the particular facts before this court. Applying the current version does not take away or impair any vested right acquired under earlier law, hut affects only the remedy by eliminating the delay in granting a dissolution.
As that is the only consequence, I concur.